Citation Nr: 0514641	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  01-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative 
arthritis of the knees, claimed as secondary to service-
connected arthritis of the left ankle.

3.  Entitlement to service connection for a herniated disc at 
L5/S1, claimed as secondary to service-connected arthritis of 
the left ankle.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to March 
1971 and from February 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied the veteran's claims for 
service connection for bilateral hearing loss, a low back 
condition and a bilateral knee condition.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted in San 
Antonio, Texas in February 2003.  The transcript of the 
hearing is associated with the veteran's VA claims folder.

These claims were previously before the Board in July 2003.  
At that time, the claims were remanded to afford the veteran 
a VA audiological examination and a VA examination of the 
back and lower extremities, with nexus opinions.  After the 
requested development was completed, the VA Appeals 
Management Center (AMC) issued a supplemental statement of 
the case in January 2005 which continued to deny the 
veteran's claims.  The case was subsequently returned to the 
Board.  

The issues of entitlement to service connection for 
degenerative arthritis of the knees and a herniated disc at 
L5/S1 are addressed in the REMAND portion of the decision.  
Those issues are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  
Issue not on appeal

An issue previously on appeal, entitlement to service 
connection for arthritis of the left ankle, was granted by 
the AMC in a January 2005 rating decision.  Since the claim 
was granted, the appeal as to that issue has become moot.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with that decision.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].


FINDING OF FACT

The medical evidence of record does not indicate that a 
medical nexus exists between the veteran's diagnosed 
bilateral hearing loss and his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
issue and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  


Standard of review

As noted above, the former well groundedness standard was 
eliminated by the VCAA.  The current standard of review is a 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service connection claim was initially 
adjudicated in March 2000, prior to the enactment of the 
VCAA, by applying the now-obsolete well groundedness 
standard.  More recently, however, the RO applied the 
correct, current standard of review.  Thus, any deficiency in 
the RO's previous adjudication was remedied.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board will apply the 
current standard of review in adjudicating the veteran' s 
claim.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the March 2001 statement of the case (SOC) and 
the January 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  An 
additional SSOC dated in January 2002 noted the particular 
deficiencies in the evidence associated with the veteran's 
claim.  

The veteran was sent a letter in February 2000, noting that 
the veteran had filed a claim for entitlement to service 
connection for bilateral hearing loss.  The veteran was 
informed the RO would request medical records from any VA 
medical center that treated him.  An additional letter in 
October 2001 asked the veteran to submit a release for any 
doctors or hospitals rendering treatment for the veteran's 
claimed disability, and specifically asked that a release be 
completed to obtain treatment records from Dr. P.E.G., a 
private physician who sent in letters on the veteran's behalf 
and indicated he treated the veteran for a number of years.  
More significantly, pursuant to the Board's July 2003 remand 
a letter was sent to the veteran in July 2004 which was 
specifically intended to address the requirements of the 
VCAA.  That letter listed the evidence already of record and 
detailed the evidence needed to substantiate his claim for 
service connection for bilateral hearing loss.  Thus, the 
July 2004 letter, along with the March 2001 SOC and the 
January 2002 and January 2005 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2004 letter, the RO informed the veteran the RO was 
responsible for getting relevant records from any Federal 
agency.  The veteran was informed that "this may include 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  The RO also advised 
him that a VA medical examination would be provided if it was 
necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The July 2004 letter informed the veteran that the RO was 
responsible for making reasonable efforts to obtain relevant 
records not held by a Federal agency, and that "this may 
include records from State or local governments, private 
doctors and hospitals, or current or former employers.  For 
the VA to request medical evidence from private doctors and 
hospitals, you must submit a VA Form 21-4142, Authorization 
and Consent to Release Information."  The letter further 
emphasized that the veteran must give enough information 
about these records so that the RO could request them from 
the person or agency who has them, and it was still the 
veteran's responsibility to ensure that the RO received all 
requested records that are not in the possession of a Federal 
department or agency.  The RO informed the veteran that 
copies treatment records from Dr. P.E.G. had been requested.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2004 letter asked the veteran: 
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This request complies with 
the requirements of 38 C.F.R. § 3.159(b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the February 2000, October 2001 and July 
2004 letters together properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and they properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion VA would attempt to obtain on behalf of the veteran.  
Even though the February 2000 letter requested a response 
within 30 days and the October 2001 and July 2004 letters 
requested a response within 60 days, they also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b).  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of his service connection claim, which was by rating decision 
in March 2000.  The Board notes, however, that this was a 
practical and legal impossibility, because the VCAA was not 
enacted until November 2000.  The General Counsel of VA has 
rendered an opinion that failure to provide VCAA notice prior 
to the enactment of the VCAA does not constitute error.  
See VAOPGCPREC 7-04 [failure to provide VCAA notice prior to 
the enactment of the VCAA does not constitute error].

The veteran was subsequently provided with VCAA notice 
through the October 2001 and July 2004 VCAA letters, and the 
claim was readjudciated with the application of the VCAA 
standard of review in a subsequent rating decision in March 
2001, the March 2001 SOC and the January 2002 and January 
2005 SSOCs.  The veteran was provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VA notice.  Therefore, there is no 
prejudice to the veteran in proceeding to consider his claim 
on the merits.  

Additionally, over the course of this appeal the veteran has 
been notified of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  The veteran has not indicated that there is any 
additional relevant evidence pertinent to his claim.  

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating it.  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  

As was noted in the Introduction, the Board remanded this 
case in July 2003 so that additional evidentiary development 
could be accomplished.  In particular, the veteran was 
provided a VA audiological examination in May 2004, the 
results of which will be discussed below.  The report of the 
examination reflects that the examiner recorded the veteran's 
past medical history, noted his current complaints, conducted 
an audiological examination and rendered appropriate 
diagnoses and opinions.  

The veteran indicated during his personal hearing in February 
2003 and on a May 2004 VA Form 21-4138 that he has been 
treated at the VA Medical Center in Corpus Christi, Texas.  
However, the veteran did not indicate that those records 
provided the crucial nexus evidence that is needed in his 
case.  Rather, he noted on the May 2004 VA Form 21-4138 that 
the records "show the severity of my disability."  As will 
be discussed below, there is already medical evidence that 
the veteran currently has bilateral sensorineural hearing 
loss.  The record is missing critical medical nexus evidence, 
and the veteran has not indicated that such evidence is 
available outside of what has already been associated with 
the claims folder.  Therefore, a remand to obtain these VA 
treatment records is not necessary, as they are not pertinent 
to his claim.  Cf. Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) [VA is not obligated to obtain records which are not 
pertinent to the issue on appeal.]; see also Soyini, supra.

The same is the case with any records from the Social 
Security Administration (SSA).  During a VA examination in 
August 2004 in regards to the issues that are the subject of 
this remand, the veteran indicated to the examiner that he 
was in receipt of Supplemental Security Income (SSI) benefits 
from SSA due to a back injury that occurred in 1977.  The 
veteran made no indication that any SSA records involved his 
hearing loss, much less documented evidence of a nexus 
between his hearing loss and service.  To remand this 
particular issue for records that are not relevant to the 
veteran's claim is not necessary.  See Brock, supra; Soyini, 
supra.  [As discussed in the remand portion following this 
decision, VA will attempt to obtain these records in regards 
to veteran's secondary service connection claims, as they may 
be relevant to them.]

In short, to remand this claim for additional evidence when 
there is no indication that such is relevant to the veteran's 
claim is an exercise in futility.  As the Court has stated: 
"VA's . . . . 'duty to assist' is not a license for a 
'fishing expedition' to determine if there might be some 
unspecified information which could possibly support a 
claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992). 

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran provided testimony at 
a personal hearing that was conducted before the undersigned 
Veterans Law Judge in February 2003.  Neither the veteran or 
his representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2004).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).




Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2004).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Factual background

As was noted in the Introduction, the veteran served on 
active duty from October 1970 to March 1971 and from February 
1973 to July 1975.  His DD form 214 indicates that his 
military occupational specialty (MOS) was military policeman.  
He served in Europe; there is no evidence that he served in 
combat.  

The veteran's service medical records are absent any 
treatment or complaint of hearing loss in service.  
Audiograms completed prior to induction in June 1970 and 
February 1973 and prior to separation in February 1971 and 
June 1975 indicate that the veteran's hearing was within 
normal limits.  

There are no relevant medical records until nearly thirty 
years after service.  
The veteran filed a claim of entitlement to service 
connection for hearing loss in January 2000.  The RO, in a 
March 2000 rating decision, denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
This appeal followed.

In May 2001 Dr. P.E.G., M.D., stated in a letter the 
following concerning the veteran's mild to moderate bilateral 
sensorineural hearing loss: "He does have bilateral hearing 
loss that can be attributed to the fact that he was around 
heavy artillery fire during his course with the military."

The veteran presented for a personal hearing at the San 
Antonio RO in February 2003.  He testified that he was 
exposed to noise in service on a regular basis from firing 
weapons both as an infantryman and a military policeman.

As has been noted above, the Board remanded this issue in 
July 2003 so that a VA audiology examination and nexus 
opinion could be obtained.  In May 2004 a VA examiner, an 
audiologist, reviewed the veteran's service records and 
opined that since the veteran's February 1973 and June 1975 
audiograms were within normal limits (the examiner felt the 
other two examinations were unreliable as they failed to 
document hertz frequencies), it was "not as least as likely 
as not that the veteran's hearing loss and claimed tinnitus 
are etiologically related to the veteran's service, including 
noise exposure."



Analysis

The veteran seeks service connection for hearing loss.  He 
contends that his bilateral hearing loss is due to in-service 
noise exposure and acoustic trauma, specifically from gunfire 
and artillery fire in service.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson, supra. 

There is medical evidence that the veteran currently has 
bilateral hearing loss as defined by VA.  On audiometry 
evaluation conducted by the VA audiologist in May 2004, the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater.  See 38 C.F.R. § 3.385.  Hickson element (1) has 
therefore been satisfied.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury.

There is no medical evidence of disease, i.e. hearing loss as 
defined in VA regulations, in service or within the one year 
presumptive period after service.  Therefore, no medical 
evidence of the incurrence of disease in service exists.  

With respect to in-service injury, the veteran has asserted 
that he suffered acoustic trauma from exposure to noise from 
gunfire and artillery fire.  The veteran's DD 214 form 
confirms that his MOS was military policeman, which indicates 
that he was likely to have been exposed to such noise in 
service.  For the purposes of this decision, the Board will 
assume that the veteran experienced noise exposure during 
service.  This is sufficient to satisfy Hickson element (2), 
in-service incurrence of injury.
  

With respect to crucial Hickson element (3), the question 
presented in this case, 
i.e. the relationship, if any, between the veteran's 
disability and his military service, is essentially medical 
in nature.  Resolution of this issue requires competent 
medical evidence, which can be provided neither by the Board 
or by the veteran himself. 
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions] and Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [a lay person 
without medical training is not competent to comment on 
medical matters].    

The record contains conflicting nexus opinions from Dr. 
P.E.G. and the May 2004 VA audiologist.  By law, the Board is 
obligated under 38 U.S.C. § 7104(d) to analyze the 
credibility and probative value of all evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for its rejection of any material 
evidence favorable to the veteran.  See e.g. Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
consistent with Colvin, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment. 
See Obert v. Brown, 5 Vet. App. 30 (1993).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds the opinion of Dr. P.E.G. to be deficient in 
several respects and unsupported by the medical evidence of 
record.  

Dr. P.E.G. submitted a one-sentence statement in May 2001 
indicating that the veteran's hearing problems were related 
to service.  However, there is no indication that Dr. P.E.G. 
even examined the veteran or reviewed his claims folder in 
making this assessment.  In addition, there is no explanation 
as to why the veteran's hearing loss did not manifest until 
decades after service.  Moreover, Dr. P.E.G. is a physician 
at the Orthopaedic Surgery and Sports Medicine Clinic of 
South Texas; there is no indication that he has any 
particular expertise in diseases of the ear.  
See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data]  

In short, the opinion of Dr. P.E.G. is cursory in the extreme 
and is unsupported by any discussion.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) [medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions].  The Board observes in passing 
that despite a number of requests from the RO, Dr. P.E.G. has 
not submitted any treatment records for the veteran that 
would buttress his opinion.    

On the other hand, the May 2004 VA audiologist's opinion was 
based on a thorough review of the veteran's claims folder, to 
include commenting on previous audiograms.  The examiner 
provided specific reasons as to why the evidence does not 
support the notion that the veteran's current hearing 
problems are related to service.  Critically, the examiner 
pointed to the normal audiograms in service, and reasoned 
that those normal results contraindicate noise exposure-
related hearing loss.  

This opinion appears to be supported by the medical and other 
evidence of record.  
The veteran did not file a claim of entitlement to service 
connection for hearing loss until approximately thirty years 
after service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim].  In fact, 
the medical evidence of record does not show a demonstrated 
hearing problem until he presented for a VA audiological 
examination in May 2004.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000), [it was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints].

In short, the Board assigns greater probative value to the 
May 2004 VA examiner's opinion that there was no connection 
between the veteran's service and his present hearing 
problems, which were first identified decades after service.  
or the reasons expressed above, the Board finds that the one 
sentence May 2001 opinion from Dr. P.E.G. is not probative in 
light of the entire record.  

To the extent that the veteran himself is attempting to 
provide a nexus between his hearing loss and military 
service, it is now well-established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as nexus.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Voerth v. 
West, 13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  

In short, the preponderance of the competent and probative 
evidence of record indicates that the veteran's currently 
diagnosed hearing loss is not related to noise exposure in 
military service.  Accordingly, Hickson element (3), medical 
nexus, has not been satisfied, and the claim fails on that 
basis alone.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




REMAND

2.  Entitlement to service connection for degenerative 
arthritis of the knees, claimed as secondary to service-
connected arthritis of the left ankle.

3.  Entitlement to service connection for a herniated disc at 
L5/S1, claimed as secondary to service-connected arthritis of 
the left ankle.

Reasons for remand

Social Security Administration (SSA) records

As noted in the VCAA discussion above, during his August 2004 
VA examination the veteran indicated that he had been in 
receipt of SSA benefits since a work-related back injury in 
1977.  The claims file does not contain any SSA records.  As 
such are potentially pertinent to the veteran's secondary 
service connection claims they should be obtained for 
consideration in connection with the issues on appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight in determining whether 
to award or deny VA disability compensation benefits].

Nexus opinion

In July 2003, the Board remanded these claims for a VA 
examination to determine if there were any diagnoses in 
relation to the veteran's back and lower extremities, and if 
so, their relation to any left ankle disability.  The Board 
noted that the veteran's back and knee claims were being 
pursued on a secondary basis, and indicated that if service 
connection was not granted for a left ankle disability, 
service connection could not be granted for the veteran's 
back and lower extremities.  See Wallin v. West, 11Vet. 
App. 509, 512 (1998).  

The veteran presented for a VA examination in October 2004.  
After a medical history and examination, the examiner 
determined that the veteran had degenerative arthritis of the 
knees, a herniated disc at L5/S1 and arthritis of the left 
ankle.  The examiner stated that the left ankle disability 
was related to service.  However, the examiner did not 
comment as to a potential nexus between the veteran's left 
ankle disability and the knee and back disabilities.  
Instead, the examiner determined that the knee and back 
disabilities were not directly related to service.  The 
etiology of the knee and back disabilities thus remain 
unclear.  

As was noted in the Introduction, service connection was 
granted for a left ankle disability in January 2005.  Under 
these circumstances, a nexus opinion which addresses the 
question of whether the veteran's degenerative arthritis of 
the knees and herniated disc at L5/S1 are due to the 
veteran's service-connected left ankle disability is 
necessary.  
 
Accordingly, this case is REMANDED to VBA for the following 
actions:

1.  VBA should request that the 
veteran identify any relevant recent 
medical examination and treatment 
records in regards to his degenerative 
arthritis of the knees and a herniated 
disc at L5/S1.  VBA should take 
appropriate steps to secure any 
medical treatment records so 
identified and associate them with the 
veteran's VA claims folder.

2.  The RO should obtain copies of the 
SSA disability determination letter 
pertinent to the veteran's claim for 
Social Security disability benefits, 
along with copies of all medical 
records relied upon in reaching that 
determination.  All efforts in this 
regard should be documented in the 
claims folder.

3.  Upon completion of the above 
development, VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran's degenerative arthritis 
of the knees and herniated disc at 
L5/S1 are due to his service-
connected left ankle disability.  If 
the reviewing physician determines 
that physical examination and/or 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  
A report should be prepared and 
associated with the veteran's claims 
folder.

4.  After accomplishing any 
additional development it deems to be 
necessary, VBA should adjudicate the 
veteran's claims.  If the claims 
remain denied, in whole or in part, 
VBA should provide the veteran with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


